There is no bill of exceptions, and therefore we cannot consider the action of the court in refusing to give, at the request of defendant, the general affirmative charge.
Insistence is made in brief of counsel that this judgment should be reversed because of failure of the court to have this case reported by the court reporter in compliance with the statute. Acts 1915, p. 816. But it nowhere appears in the record that this was done, or that the omission from the record is not the result of a desire on the part of defendant that it should be omitted. Nor is it made to so appear by motion for a new trial, as was done in Richardson v. State. 16 Ala. App. 81,75 So. 629.
We find no error in the record, and the judgment is affirmed.
Affirmed.